Citation Nr: 1716375	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-26 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hand disability, to include right hand metacarpophalangeal joints, especially the right 3rd metacarpophalangeal joint.

2.  Entitlement to a compensable rating for left wrist scar, post-surgical residual.

3.  Entitlement to a rating in excess of 10 percent for non-union fracture of coccyx.

4.  Entitlement to a rating in excess of 10 percent for left carpal tunnel syndrome.

5.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine (previously rated as lumbosacral strain).

6. Entitlement to a rating in excess of 10 percent for boutonniere deformity, right little finger.

7.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right ankle.

8.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left ankle.

9.  Entitlement to a rating in excess of 10 percent for degenerative spurring and cervical spine pain.

10.  Entitlement to a compensable rating for residuals, right wrist injury with minimal degenerative changes.

11.  Entitlement to a rating in excess of 10 percent post-operative residuals, left wrist fracture. 

12.  Entitlement to a rating in excess of 20 percent for left shoulder acromioclavicular spurring with pain and limitation of motion (dominant).

13.  Entitlement to service connection for carpal tunnel syndrome, to including as secondary to right wrist injury with degenerative changes.

14.  Entitlement to service connection for left sciatic nerve condition.

15.  Entitlement to service connection for radicular pain, right arm.

16.  Entitlement to service connection for radicular pain, left arm.

17.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressive disorders, not otherwise specified, and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from October 1985 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009, March 2010, and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Togus, Maine.  Jurisdiction over the claims has since been transferred to the RO in St. Petersburg. 

In his substantive appeal, the Veteran requested a hearing before the Board.  In a January 2015 letter, the Veteran indicated he no longer wanted a Board hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Veteran originally filed a claim of entitlement to service connection for PTSD.  In a March 2015 statement to VA, he amended his claim to include anxiety and depressive disorders.  When a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Here, the record reflects the Veteran has been diagnosed with anxiety, not otherwise specified, and depressive disorder, not otherwise specified, but has not been formally diagnosed with PTSD.  However, the record indicated that he has exhibited, at times, PTSD-like symptoms.  Therefore, the Veteran's claim has been recharacterized as one of service connection for a psychiatric disorder, to include anxiety and depressive disorders, not otherwise specified, and PTSD.
In February 2015, the Veteran filed, inter alia, a claim for an increased disability rating for a lumbar spine disability.  At that time, there was a claim for an increased rating for a lumbosacral strain, evaluated at 10 percent, pending before the Board.  Regardless, the Togus RO determined that the February 2015 claim was one for service connection for degenerative disc disease of the lumbar spine and, in July 2015, granted such, assigning a 10 percent rating.  The Veteran has filed a substantive appeal as to both claims, which are virtually identical.  Thus, they have been merged into a single claim for purposes of Board review.   

In May 2015, the Veteran's claims for service connection for right carpal tunnel syndrome and for a right hand disability, as well as the increased rating claims for the lumbar spine and boutonniere deformity, were remanded to the RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issues of service connection for a right hand disability, to include right hand metacarpophalangeal joints, especially the right 3rd metacarpophalangeal joint, as well as the claims for an increased rating for a left wrist scar; non-union of coccyx; and left carpal tunnel syndrome, are each set forth below.  All other matters are being REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  The weight of the probative evidence is against a finding that a right hand disability, to include right hand metacarpophalangeal joints, especially the 3rd metacarpophalangeal joint, is causally or etiologically related to service. 

2.  The Veteran's left wrist scar is stable, not painful, not the result of a burn, does not affect an area of 144 square inches or 929 square centimeters or greater, does not involve the head, face, or neck, and does not result in any limitation of function.
3.  For the entire appeal period, the non-union fracture of coccyx is manifested by complete healing of the coccyx, with painful residuals.

4.  For the entire initial rating period, the Veteran's left carpal tunnel syndrome has been manifested by reports of pain, stiffness, and tingling; objective signs such as loss of reflexes, muscular atrophy, or trophic changes have not been shown.

5.  For the entire initial rating period, the Veteran's left carpal tunnel syndrome has been manifested by symptomatology more nearly approximating mild incomplete paralysis of the median nerve, but is not shown to have been manifested by symptomatology more nearly approximating moderate, or greater, incomplete paralysis or complete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability, to include right hand metacarpophalangeal joints, especially the 3rd metacarpophalangeal joint, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for an initial compensable rating for a left wrist scar are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805.

3.  For the entire appeal period, the criteria for a disability rating greater than 10 percent for a coccyx disability are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5298 (2016).

4.  For the entire rating period on appeal, the criteria for an initial disability rating in excess of 10 percent for left carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.124a, Diagnostic Codes 8515, 8516, 8517 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, as pertains to the Veteran's claim for service connection for a right hand disability, the Board finds that the development requested in the May 2015 remand has been accomplished.  In this regard, in that remand, the AOJ was instructed to update the Veteran's VA treatment records and to arrange for the Veteran to undergo VA examination concerning his claim.  Additional medical records were added to the file.  In July 2015, the Veteran underwent a VA examination.  Therefore, the Board finds that there has been substantial compliance with the instructions of its May 2015 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  When a veteran is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Analysis

Right Hand Disability

Service treatment records indicate show that the Veteran was seen in an emergency room in June 1989 for treatment of multiple lacerations to his right hand.  At that time, he reported that he had been working on a car engine and his hand slipped off of a wrench and hit the engine, causing the lacerations.  He received 11 stitches in his right hand.  The record shows that the day following the accident, the Veteran was able to move the fingers of his right hand without pain, and the wounds were noted to be healing.  

The Veteran asserts that, as a result of the accident, he developed a right hand disability, to include right hand metacarpophalangeal joints, especially the 3rd metacarpophalangeal joint, for which service connection is warranted.

The Board notes at the outset that the record includes conflicting medical opinions on the question of whether the Veteran's disability is related to his military service.

In a January 2015 opinion authored by the Veteran's chiropractor, Dr. P.J.Y., it was noted that the Veteran experienced an injury to the distal carpal and knuckle area of his right hand while in service.  The doctor examined the Veteran's right hand and noted a visible deformity and limited flexion of the second and third fingers, due to pain.  The Veteran was diagnosed with "status post trauma by flan [sic] blade strike with permanent symptomatic expression."  On the question of nexus, Dr. P.J.Y. indicated that "diagnosis of and treatment for this condition which persists to the present during active duty military service should qualify same for service connection." 

In its May 2015 remand, the Board expanded the Veteran's claim for a right hand disability and found that previous VA examinations undertaken in May 2011 and May 2014 were inadequate for purposes of determining whether service connection was warranted.  The Board directed the AOJ to schedule a VA examination of his right hand.  

In July 2015, the Veteran underwent a VA Hand and Finger Conditions examination.  At that time, he was diagnosed with a boutonniere deformity of the right, noted to be service connected; a mild diffuse degenerative joint disease of the piso triquetral joint of the right hand; a slight irregularity of the right third metacarpophalangeal joint; and a prior right boxer's fracture with healing.  The Veteran reported pain and swelling in both hands, but worse in the right.  Range of motion testing of the right hand was noted to be abnormal, with the range of motion contributing to functional loss.  The examiner noted that some of the loss was mechanical and due to obesity, along with mild generalized swelling with no active signs of inflammation noted.  The examiner found that the Veteran's subjective complaints of pain during the examination appeared to be out of proportion to objective examination findings.  Ankylosis was found in the little finger of the right hand, but without resulting limitation of motion. 

Imaging studies showed degenerative or traumatic arthritis in multiple joints of both hands.  The examiner noted that right hand x-rays taken in April 1997, while the Veteran was in service, showed ununited bone adjacent to the triquetrum, probably an ununited secondary center of ossification without acute fracture.  January 1998 imagine showed angulation of the right fifth proximal interphalangeal joint, with no other bone abnormality.  September 2011 x-ray testing showed a slight irregularity of the right third metacarpophalangeal joint.  July 2013 x-rays revealed degenerative arthritis of the right hand with no evidence of fracture or dislocation.  

On the question of nexus, the examiner found that, based on available medical records, medical literature, and his own clinical experience, there could be found no link between the Veteran's in-service injury and his current right hand disability.  As rationale, the examiner explained that there existed no objective evidence that the Veteran's right metacarpophalangeal irregularity, right boxer's fracture with healing, and mild diffuse degenerative joint disease had an in-service onset or an onset shortly after discharge.  He noted that the Veteran was discharged from service in August 1997.  An x-ray taken in April 1997 showed no acute fracture.  December 1997 imaging showed no bone abnormalities in the right hand.  It was not until the September 2011, some 14 years after service, that x-rays of the right hand showed any irregularities or disabilities-specifically, the right metacarpophalangeal irregularity and boxer's fracture.  The Veteran's degenerative joint disease revealed at that time was a result of natural aging process, the examiner explained.  He further noted that the Veteran worked as a manual laborer continuously after discharge, which subjected his hands to "unknown incidental injuries."

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  D'Aries, supra.  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  In this instance, for reasons discussed below, the Board finds the opinion of the July 2015 VA examiner to be most probative in discussing this claim.

Dr. P.J.Y. opined in January 2015 that the Veteran's right hand disability "should qualify" for service connection because the condition was treated in service.  However, this opinion did not discuss the link, if any, between the Veteran's in-service injury and his current right hand disability.  A medical opinion which contains only data and conclusions, and is not supported by reasons or rationale, is to be accorded no probative weight.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two ); see also Nieves-Rodriguez, supra.  The January 2015 opinion is therefore afforded little, if any, probative weight.

By contrast, the July 2015 VA examiner declined to find a nexus between the Veteran's right hand disability and his service, noting that the contemporaneous medical imaging showed no fractures or abnormalities.  The examiner explained that the Veteran's current injuries developed long after service, and were due to an intervening factor-namely, his post-service employment as a laborer.  As this opinion was clearly based on examination of the Veteran and consideration of his documented medical history and assertions, and was supported by stated rationale, the Board accepts this opinion as probative of the medical nexus question. 

Thus, the competent, persuasive medical opinion of record which addresses the etiology of the Veteran's right hand disability preponderates against his claim.

As for any direct assertions by the Veteran that there exists a medical relationship between his right hand disability and his military service, the Board finds that such assertions provide no persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative opinion as to the medical matter upon which this claim turns.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson would be competent to diagnose a simple condition such as a broken leg, but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current right hand disability, to include right hand metacarpophalangeal joints, especially the 3rd metacarpophalangeal joint, is etiologically related to his military service, is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.

For these reasons, the claim for service connection for a right hand disability to include right hand metacarpophalangeal joints, especially the 3rd metacarpophalangeal joint, must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Left wrist scar

Service connection for a left wrist scar was awarded in July 2015 and an initial noncompensable evaluation was assigned effective February 3, 2015.  The Veteran asserts that his left wrist scar warrants a higher rating.  

Scars are rated in accordance with 38 C.F.R. § 4.118 as disorders of the skin under Diagnostic Codes 7800-7805.  The Veteran's left wrist scar is currently rated as noncompensably disabling under Diagnostic Code 7805 for scars not specifically addressed by Diagnostic Codes 7800-7804.  Under this diagnostic code, any disabling effects not considered by the other criteria pertaining to scars are rated under the appropriate diagnostic codes. 

A compensable evaluation is clearly not appropriate for the Veteran's left wrist scar under any of the applicable rating criteria.  Upon VA examination in April 2015, the scar was described as stable, not painful, and not having a total area equal to or greater than 39 square centimeters (6 square inches).  The scar is not the result of a burn and does not involve the head, face, or neck.  The medical evidence does not establish, and the Veteran does not contend, that the scar is painful or tender, and there is no indication it has resulted in any limitation of motion or functional impairment.  A compensable evaluation is therefore not warranted and the claim is denied.

Non-union fracture of coccyx 

The Veteran's disability of non-union fracture of coccyx is currently evaluated at 10 percent for the entire appeal period under 38 C.F.R. § 4.71a, DC 5298.  Under that code, a maximum rating of 10 percent is warranted for partial or complete removal of the coccyx, with painful residuals.  38 C.F.R. § 4.71a.  The Board notes that the Veteran has not had a removal of his coccyx, either partially or completely; however, DC 5298 is the only diagnostic code which pertains specifically and exclusively to the coccyx.

For the entire period on appeal, the Veteran has complained of pain at the site of the coccyx.  In the January 2015 private medical opinion, his chiropractor Dr. P.J.Y. noted that the Veteran experienced sharp pain.  Examination at that time showed that the coccyx was markedly tender to examination.  The Veteran indicated that sitting comfortably in places other than at home was "problematic."  Dr. P.J.Y. noted that the Veteran would benefit from consultation with a surgeon to determine possible surgical removal of his coccyx.  

In April 2015, the Veteran underwent a VA spine examination.  At that time, the examiner was asked to evaluate the Veteran's coccyx.  He found that there was no objective evidence of a coccyx fracture at that time.  He noted that imaging studies showed no significant abnormality of the coccyx.  In July 2015, the Veteran underwent a VA spine examination.  At that time, the examiner noted that the Veteran reported no ongoing issues with his coccyx. 

Given that there are reports of painful residuals of the coccyx for the entire appeal period, the Board finds that a 10 percent rating is warranted under DC 5298 for that period.  The Board acknowledges the Veteran's argument that given the severity of his pain, this disability should be assigned a higher rating.  However, he currently receives the highest rating provided for a coccyx disability rated under DC 5298.  Thus, a rating greater than 10 percent is denied.

Left Carpal Tunnel Syndrome 

The Veteran contends that he experiences pain, stiffness, and tingling in his left wrist and hand that results in a loss of dexterity and decreased grip strength.

The Veteran's left carpal tunnel syndrome is currently rated as 10 percent disabling under the hyphenated Diagnostic Code 8515.  Diagnostic Code 8515 contemplates paralysis of the median nerve, and therefore, is an appropriate diagnostic code under which to rate the Veteran's disability. 

Diagnostic Codes 8510-8719 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the upper extremities, and provide different disability ratings for the major (dominant) and minor (non-dominant) side.  38 C.F.R. § 4.124a.  The record reflects that the Veteran is left-hand dominant. Diagnostic Codes 8515, 8615, and 8715 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the median nerve.  As relevant to the major arm, Diagnostic Code 8515, provides a 70 percent disability rating for complete paralysis of the median nerve, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." 
A 50 percent disability rating is assigned for severe incomplete paralysis.  A 30 percent disability rating is assigned for moderate incomplete paralysis.  A 10 percent disability rating is assigned for mild incomplete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515. 

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately-severe incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for [ ] mild, or at most, [ ] moderate" incomplete paralysis.  38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran was afforded VA examinations in April 2015 and July 2015.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations here are informed and adequate.  The VA examiners reviewed the Veteran's medical history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the VA examiners addressed all the relevant rating criteria for rating neurological disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

In a January 2015 private medical report, the Veteran indicated that he experienced pain and tingling, as well as loss of grip strength.  As a result, he indicated, he had difficulty holding items in his left hand and had a tendency to drop things.  Tinel's sign was measured as "markedly positive" at that time. 

In April 2015, the Veteran underwent a VA wrist conditions examination.  At that time, he reported experiencing chronic daily left wrist aching, stiffness, popping and decreased range of motion.  He did not experience flare-ups, but did report that his left wrist pain limited his ability to work with the hand.  Range of motion testing indicated palmar flexion and dorsiflexion were both at 55 degrees; ulnar deviation was 34 degrees; and radial deviation was 18 degrees.  The examiner found tenderness to palpation, globally.  The Veteran was able to perform repetitive use testing with at least 3 repetitions, with no additional loss of function or range of motion.  The examiner found less movement than normal.  Muscle strength was normal.  Neither atrophy nor ankylosis was present.  Imaging studies showed traumatic arthritis.  The examiner noted that the Veteran's left carpal tunnel syndrome did not impact his ability to perform any type of occupational task.  

In July 2015, the Veteran underwent a second VA examination, this one concerning peripheral nerves.  At that time, he reported numbness of all of the fingers of his left hand, including the thumb, which was relieved by shaking his hand and changing position.  The examiner found no constant or intermittent pain; rather, there was mild paresthesias and/or dysesthesias and mild numbness.  Flexion and extension of the left elbow and of the left wrist were normal.  Grip strength was normal.  There was no muscle atrophy present.  Sensation testing for the left hand and fingers was normal.  There were no trophic changes present.  The examiner found mild incomplete paralysis of the left median nerve.  She also concluded that the Veteran's left carpal tunnel syndrome would not impact his ability to work.

Based on the above, the Board finds that the preponderance of the evidence is against a finding of entitlement to an increased disability rating at any point during the appeal period.  Consistent across the appeal period are the Veteran's complaints of pain and tingling in the wrist and hand; however, these complaints have consistently been described as mild in degree.  Physical examinations throughout the appeal period have documented pain and tenderness, but not of a constant level.  Muscle strength and sensation testing was normal.  There was no evidence of atrophy or trophic changes in the forearm and hand. 

While the Veteran's chiropractor, in his January 2015 report, noted decreased grip strength, the April 2011 VA examiner documented no decrease in muscle strength and the July 2015 VA examiner documented normal wrist and hand strength, including grip strength.  Therefore, in consideration of the frequency, severity, and duration of his symptoms, the Board finds that the Veteran's symptomatology more nearly approximates mild incomplete paralysis of the left median nerve, consistent with the criteria for the 10 percent disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The Veteran's reports of numbness, paresthesias, and pain in the left wrist and hand have been considered in evaluating neurological manifestations.  While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of his left carpal tunnel syndrome has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. 

Therefore, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As a result, the objective medical findings provided by the Veteran's treatment reports and the VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri, supra. 

As indicated above, the Rating Schedule provides that "when the [neural] involvement is wholly sensory, the rating should be for [ ] mild, or at most, [ ] moderate" incomplete paralysis.  38 C.F.R. § 4.124a.  The Veteran's left carpal tunnel syndrome is primarily manifested by sensory involvement (pain, numbness, tingling, decreased sensation) without any evidence of organic changes such as loss of reflexes, muscular atrophy, or trophic changes.  While the Veteran contends that his disability is manifested by a higher and more frequent level of such symptoms, the competent and probative medical evidence, which considers both subjective and objective findings, demonstrates that his symptomatology more closely approximates mild incomplete paralysis. 

The Board also finds that the criteria for disability rating in excess of 10 percent under Diagnostic Codes 8515, 8615, and 8715 are not met for any portion of the rating period under appeal.  Despite the Veteran's descriptions of the severity of his symptoms, the Board must evaluate all of the evidence, both subjective and objective, in deciding the claim, and such descriptions are not dispositive on the issue of severity.  See 38 C.F.R. §§ 4.2, 4.6.  Following an interview with the Veteran and physical examination, VA examiners and clinicians have reported mild sensory symptoms resulting in decreased range of motion, but documented no changes in reflexes or fine motor control, and documented no evidence of trophic changes or muscular atrophy.  Therefore, the Board finds that the 10 percent disability rating currently assigned under Diagnostic Code 8515 is appropriate, and a higher rating is not warranted. 

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to initial disability rating in excess of 10 percent for the left carpal tunnel syndrome.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra. 


Other considerations

As concerns each of the claims for an increased rating outlined above, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, as per Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Board finds that the symptomatology and impairments caused by the Veteran's left wrist scar, non-union coccyx fracture, and left carpal tunnel syndrome are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings for neurological disabilities based on subjective symptoms and objective signs of nerve pathology.  In this regard, the Veteran's left carpal tunnel disability is manifested by symptoms of pain, numbness, tingling, and decreased functional capacity with prolonged use.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715.  The Veteran has reported functional impairments such as difficulty grasping, lifting, and carrying objects upon prolonged use; however, such impairments are considered as part of the schedular rating criteria.  

In addition, as concerns the Veteran's left wrist scar, the rating criteria each provide for a variety of different symptoms, and DC 7805-under which the Veteran's scar is rated-explicitly states that it is to consider any disabling effects not contemplated by the other DCs.  Therefore, as the rating criteria contemplate all functional limitations imposed by the Veteran's scar, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with such.  

As for the symptoms of the Veteran's service-connected coccyx, such are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms.  Essentially, he has reported pain, and pain is a symptom measured by the schedular criteria.

Accordingly, the Board finds that the schedular rating criteria are adequate to rate the symptomatology and functional impairment associated with the disabilities on appeal.  Moreover, there is no indication of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, associated with the Veteran's disabilities.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016). 

Therefore, and in the absence of exceptional factors associated with the Veteran's left wrist scar, coccyx, or left carpal tunnel syndrome, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, supra; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the appeal.


ORDER

Service connection for right hand disability, to include right hand metacarpophalangeal joints, especially the right 3rd metacarpophalangeal joint, is denied.

A compensable rating for left wrist scar, post-surgical residual is denied.

A rating in excess of 10 percent for non-union fracture of coccyx is denied.

A rating in excess of 10 percent for left carpal tunnel syndrome is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).

Musculoskeletal Disabilities

The Veteran seeks entitlement to higher disability ratings for the following musculoskeletal disabilities: degenerative disc disease of the lumbar spine; boutonniere deformity, right little finger; degenerative arthritis, right ankle; degenerative arthritis, left ankle; degenerative spurring and cervical spine pain; residuals of right wrist injury with minimal degenerative changes; left shoulder acromioclavicular spurring with pain and limitation of motion; and post-operative residuals of a left wrist fracture. 

The Board observes that, as the appeal was pending, a new precedential opinion that directly affects its outcome was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

Here, the Board has reviewed previous VA examination reports which addressed the above-listed disabilities and finds that they do not comply with the requirements of Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct the deficiencies noted above.

Right Carpal Tunnel

The Veteran asserts that his right carpal tunnel is due to service, to include as a result of a documented in-service injury to his right wrist.  In March 2010, he underwent a VA peripheral nerves examination.  At that time, the diagnosis of right carpal tunnel was confirmed.  On the question of nexus, however, the examiner concluded that the Veteran's right carpal tunnel was less likely than not due to the Veteran's in-service right wrist injury.  The examiner provided no rationale for this conclusion, other than to indicate that the Veteran's wrist injury was "unlikely" to be a cause of the condition.  As noted above, to be probative, a medical opinion must contain a well-supported rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  

In a January 2015 private medical opinion, the Veteran's chiropractor, Dr. P.J.Y., opined that the right carpal tunnel syndrome was "directly and causally" related to the "same injury" that caused the Veteran to fracture his left wrist in service.  The Board interprets this conclusion to mean that the Veteran's right carpal tunnel syndrome was caused by the same in-service incident-that is, the Veteran's fall from a truck-that caused the left wrist break.  However, there is no rationale provided for Dr. P.J.Y.'s conclusion.  Id.  

Therefore, on remand, the Veteran should be afforded a new peripheral nerves examination, one that addresses the nexus, if any, between any aspect of his military service and his right carpal tunnel syndrome.  

Left Sciatic Nerve Disability; Bilateral Radicular Pain

The Veteran asserts that, as a result of his service-connected lumbar spine disability, he has developed a left sciatic nerve disability which warrants compensation on a secondary basis.  He also contends that he has developed radicular pain in the right and left arm due to his service-connected cervical spine disability. 

In his January 2015 report, Dr. P.J.Y. asserted that the Veteran had left sciatic pain which was more likely than not related to the Veteran's spine disability.  He also determined that the Veteran's radicular pain, bilaterally, was due to his cervical spine disability.  However, Dr. P.J.Y. provided no rationale for any conclusion, and his opinions cannot be considered probative.  See Nieves-Rodriguez, supra; Stefl, supra.  Subsequently, VA examiners in April and July 2015 found no radiculopathy or other neurological disorders upon examination of the Veteran.  The April 2015 VA examiner expressly found no neuropathy related to the Veteran's neck.  In addition, neither examiner expressly addressed the Veteran's sciatic nerve.  

In light of the conflicting evidence showing that the Veteran has a diagnosis of a sciatic nerve disability, as well as radicular pain of the right and left arms, but also has no radiculopathy or neurological disorders due to his back or neck, the claim must be remanded for clarification and, if necessary, further development.  On remand, the VA examiner assigned to perform the peripheral nerves examination detailed above will be asked to specifically comment on any possible sciatic nerve impairment and radicular pain of the bilateral arms.  

Acquired Psychiatric Disorder

As noted in the introduction, the Board has recharacterized the Veteran's psychiatric claim as one for an acquired psychiatric disorder, to include anxiety, not otherwise specified; depressive disorder, not otherwise specified; and PTSD.  
The Board notes that, in a February 2015 private psychiatric examination, the Veteran was diagnosed with anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.  At that time, the private examiner concluded that the Veteran's anxiety was "as likely as not, service-connected."  The Board understands this to mean that the examiner found a link between the Veteran's diagnosed anxiety, not otherwise specified, and his military service.  However, the examiner did not provide a rationale for such a conclusion.  See Nieves-Rodriguez, supra; Stefl, supra.  

The Veteran has not been afforded a VA examination with respect to this issue.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the private examiner's apparent conclusion that the Veteran has a current psychiatric disorder which is related to his military service, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of such a disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected degenerative disc disease of the lumbar spine.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the lumbar spine, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

3.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected boutonniere deformity, right little finger.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the right little finger, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right little finger. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the right little finger cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

4.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected degenerative arthritis of the bilateral ankles.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the right and left ankles, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right and left ankles. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the right and left ankles cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.
5.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected degenerative spurring and cervical spine pain.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the cervical spine, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the cervical spine. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion.  In addition, range of motion testing should be performed in weight-bearing and nonweight-bearing, if appropriate. 

If the cervical spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

6.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected residuals of a right wrist injury with minimal degenerative changes and post-operative residuals of a left wrist fracture.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disabilities. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the right and left wrists, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right and left wrists. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the right and left wrists cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

7.  Schedule the Veteran for the appropriate VA examination to evaluate the service-connected left shoulder acromioclavicular spurring with pain and limitation of motion.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

a) The examination report must include ranges of motion of the left shoulder, with notations as to the degree of motion at which the Veteran experiences pain. 

b) The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. 

To the extent possible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

c) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the left shoulder. 

To the extent possible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

d) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the shoulder cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

8.  Schedule the Veteran to undergo a VA peripheral nerves examination.

The contents of the entire claims file (paper and electronic), to include a complete copy of this Remand, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

a) The examiner is asked to render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right carpal tunnel syndrome had its onset during service, to specifically include an in-service right wrist injury, or is otherwise medically related to the Veteran's military service.  

b)  The examiner is asked to determine whether the Veteran has a sciatic nerve disability.

If sciatica is found, the examiner is asked to determine if it is least as likely as not (i.e., a 50 percent or greater probability) that the condition had its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any asserted injury.

In addition, the examiner is asked to determine whether the Veteran's sciatica is at least as likely as not (i.e., a 50 percent or greater probability) proximately due to his service-connected low back disability.

c) The examiner is asked to determine whether the Veteran has a diagnosed peripheral nerve disability underlying his subjective upper extremity nerve pain complaints.

If so, for each diagnosed peripheral nerve disability, the examiner is asked to determine if it is least as likely as not (i.e., a 50 percent or greater probability) that it had its onset during, or is otherwise related to, the Veteran's active duty service. 

If not, is it at least as likely as not (i.e., a 50 percent or greater probability) that any diagnosed peripheral nerve disability was caused or aggravated by any of the Veteran's service-connected disabilities, to include those related to his cervical spine, lumbar spine or shoulder.
In light of the Veteran's current diagnosis of bilateral carpal tunnel syndrome, the examiner is also asked to differentiate, to the extent that such is possible, which nerve pain symptoms are separately attributable to each separate diagnosis.

In rendering each requested opinion, the examiner must consider and discus all pertinent medical and other objective evidence of record, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of the Veteran's symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  Schedule the Veteran to undergo a VA mental disorders examination by a psychiatrist or psychologist. 

The contents of the entire claims file (paper and electronic), to include a complete copy of this Remand, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies, to include psychological testing, if warranted, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

a) The examiner should specifically address whether the Veteran meets-or at any time pertinent to the current claim, has met-the diagnostic criteria for PTSD as a result of his military service.  The Board notes that the Veteran has not provided any information regarding an in-service stressor, and no such stressor has been verified. 

If a diagnosis of PTSD resulting from any verified stressor is deemed appropriate, the examiner should fully explain how the diagnostic criteria are met, to include comment upon the link, if any, between the stressor and the Veteran's symptoms. 

b) The examiner should also clearly identify any other diagnosis(es) of an acquired psychiatric disorder other than PTSD-to include anxiety disorder, not otherwise specified and depressive disorder, not otherwise specified-which are currently present, or have been present at any point pertinent to the claim (even if currently asymptomatic or resolved). 

Then, for each such diagnosed disorder, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset during service or is otherwise medically related to service.

In rendering each requested opinion, the examiner must consider and discus all pertinent medical and other objective evidence of record, as well as all lay assertions, to include competent assertions as to the nature, onset and continuity of the Veteran's symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


